Citation Nr: 0118466	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-18 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from June 1964 to 
April 1967 and from September 1968 to August 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated.  He maintains that his PTSD 
symptoms include depression, impaired memory, and impaired 
concentration.  He states that he is constantly haunted by 
his experiences while serving in Vietnam and that his PTSD 
symptoms interfere with his job performance and caused his 
marriage to fail.  He reports having received over 144 hours 
of therapy through a private clinician.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The record shows that the veteran has been receiving 
therapy/counseling from D.A. Israel, Ph.D., since August 
1994.  This was noted by the veteran on several occasions as 
well as in an April 2000 report received from Dr. Israel.  To 
date, there is no evidence that the RO has attempted to 
obtain the veteran's treatment records from Dr. Israel.  The 
development of facts includes a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  The RO should obtain 
the aforementioned treatment records and subsequently 
schedule the veteran for another VA psychiatric examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the veteran submit 
the names and addresses for all VA and non-VA 
medical care providers (to include the current 
address for Dr. D.A. Israel) who have treated or 
evaluated him in recent years for his service-
connected PTSD.  After securing any necessary 
releases, the RO should attempt to obtain a copy 
of all indicated records, which are not already of 
record, and permanently associate them with the 
claims file.  

2.  The veteran should be requested to submit any 
other evidence not already of record, such as 
leave records from his place of employment, that 
he believes is supportive of his claim.  If the 
veteran requests assistance in obtaining any such 
evidence, the RO should provide any indicated 
assistance.

3.  If the RO is unsuccessful in obtaining any 
evidence identified by the veteran, it should 
inform the veteran and his representative of this 
and request them to provide a copy of the 
outstanding evidence.

4.  Upon completion of the above development, 
the veteran should be provided a VA 
examination by a psychiatrist to determine 
the extent of impairment from his PTSD.  Any 
indicated studies should be performed, and 
the claims folder must be made available to 
and reviewed by the examiner.  With respect 
to each of the symptoms identified in the 
current rating criteria for evaluating mental 
disorders, the examiner should indicate 
whether such symptom is a manifestation of 
the veteran's PTSD.  The examiner should 
provide a global assessment of functioning 
score with an explanation of the significance 
of the score assigned.  In addition, the 
examiner should provide an opinion concerning 
the degree of social and industrial 
impairment from the disability.  The 
rationale for each opinion expressed should 
also be provided.

5.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

7.  Then, the RO should readjudicate the claim 
based on all evidence received since the issuance 
of the August 2000 Statement of the Case.  If the 
benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be provided with an 
Supplemental Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


